DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is no longer objected to.

Claim Interpretation
Examiner is interpreting “an area” in claims 1/11 as referring to two separate areas, with one “area” being located on the first portion and the other located on the third portion.
Examiner is interpreting “an area” in claims 14/17 as referring to two separate areas, with one “area” being located on the first portion and the other located on the third portion.
Examiner is interpreting “an area” in claims 18/20 as referring to two separate areas, with one “area” being located on the first portion and the other located on the third portion.
Claim Rejections - 35 USC § 112
Claims 10 and 14 have been amended to remove antecedent basis issues, thus the rejection of claims 10 and 14 under 35 U.S.C. 112(b) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over BROWN (US9845728) in view of MCINTYRE (US20200030926), further in view of BOL (US10507548).
As to claim 1, BROWN teaches method of manufacturing a lip-cowl for an inlet of a nacelle (Figure 3 teaches an inlet (42) that includes a lip (50) and outer barrel (52) (that is interpreted as the “cowl”).), the lip-cowl including a lip portion and a cowl portion and having an interior surface and an exterior surface (Figures 3 and 4 teach the lip (50) and cowl (52) have an interior and exterior surface.), the method comprising: manufacturing the cowl portion of the lip-cowl using a first manufacturing technique that is not an additive manufacturing technique. (Col. 6, lines 54-59 teach the barrel section (interpreted as the cowl) is manufactured via various methods, including stretch forming.) BROWN discloses that the lip portion can be made by conventional (Col. 6, Lines 38-44) and that the formation technique is not limited to the embodiments disclosed in the specification. (Col. 6, Lines 51-53)
BROWN does not explicitly disclose an additional method step of positioning the first portion of the lip-cowl on a temporary support structure configured as a form; and manufacturing a second portion of the lip-cowl using an additive manufacturing technique to deposit a material onto the form and over at least an area of the first portion of the lip-cowl positioned on the temporary support structure, wherein the material subsequently hardens so that the first and second portions of the lip-cowl are connected.
However, MCINTYRE teaches a method of positioning a first portion (Figure 4, Item 30 is a cylindrical “first portion”.  Paragraph 0039 teaches the component is made from conventional metal forming techniques.) of an aircraft component (Paragraph 0002 teaches the method is for a cylindrical part for aerospace, which is analogous to a lip-cowl.) on a temporary support structure configured as a form (Figure 4 teaches a support structure (32) that conforms to the workpiece shape.); and manufacturing a second portion of an aircraft component using an additive manufacturing technique to deposit a material onto the form and over at least an area of the first portion of the aircraft component positioned on the temporary support structure (Figure 5 teaches the additive manufacturing head (34) that uses an additive manufacturing technique to apply material (58) to the existing workpiece (30).), wherein the material subsequently hardens so that the first and second portions of the aircraft component (Although not explicitly disclosed as a “cowl portion and lip portion”, MCINTYRE is interpreted as teaching an additive process that joins two aerospace components together.) are connected. (Paragraph 0043 teaches the workpiece is rotated while material (58) is applied to the surface and subsequently forms a feature on said surface.)
One of ordinary skill would have been motivated to apply the known additive manufacturing technique of MCINTYRE to the lip formation method of BROWN in order to reduce waste during manufacturing and reduce labor times for making a finished part. (MCINTYRE, Paragraph 0035)
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known additive manufacturing technique of MCINTYRE to the lip formation method of BROWN because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (I)(D). The improvement here is the use of additive manufacturing in combination with a form on a previously manufactured element.
BROWN in view of MCINTYRE does not explicitly disclose using additive manufacturing to develop portions of a lip-cowl and separating the lip cowl from the temporary support structure after forming.  
However, BOL teaches the formation of a lip-cowl structure using additive manufacturing to form a second portion that joins to a first portion that has been manufactured previously. (Figure 2 and Col. 3, Lines 53-56 teach the use of AM to form a lipskin.  Figure 9 and Col. 5, Line 65-Col. 6, Lines 1-3 teach that the parts can be manufactured separately and that joints (tab features (900)) are formed between them.) and removing the component from the support structure after building. (Figure 3 and Col. 4, Lines 13-15 teach that the components are removed from the build plate after creation, in that they are joined to the rest of the pieces to form the lip-cowl.)
One of ordinary skill would have been motivated to apply the known additive manufacturing lipskin process of BOL to the method of BROWN in view of MCINTYRE in order to achieve a high precision aero smoothness and complex contour demands of nacelle inlets. (BOL, Col. 7, Lines 18-20)
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known additive manufacturing lipskin process of BOL to the method of BROWN in view of MCINTYRE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 3, BROWN in view of MCINTYRE and BOL teaches the method of claim 2, the first manufacturing technique being a spin-forming technique or a stretch-forming technique. (BROWN, Col. 6, lines 54-59 teach the barrel section (interpreted as the cowl) is manufactured via various methods, including stretch forming.)

As to claim 4, BROWN in view of MCINTYRE and BOL teaches the method of claim 1, the cowl portion including a scarf at an interface between the cowl portion and the lip portion so that the connection between the cowl portion and the lip portion includes a scarf joint. (Due to the lack of disclosure in applicant’s drawings of the claimed “scarf joint”, Examiner looks to paragraph 0072 of the written specification which gives the scarf as an alternative to a butt joint. Based on this, Examiner is interpreting the scarf joint as meaning a joint where the two joining members overlap (not abut one another, as in a butt joint.).  Under this interpretation, BOL teaches the use of a scarf joint in Figure 9 as the connection between the finished piece and the new piece.  BROWN Figure 11 teaches a joint between the lip (50) and cowl (52) portions.)

As to claim 5, BROWN in view of MCINTYRE and BOL teaches the method of claim 1, the cowl portion including a connection structure at an interface between the cowl portion and the lip portion so that the connection between the cowl and lip portions includes the connection structure. (BROWN, Figure 12 teaches an interface between the two portions at 98’ where a connection structure (86, 102) is joined at the joint.  This structure is part of the connection between the first and second portion.)

As to claim 6, BROWN in view of MCINTYRE and BOL teaches the method of claim 1, the cowl portion being manufactured from a different material than the lip portion. (BROWN, Col. 8, Lines 36-40 teach that the materials of the first and second portions can be different.)

As to claim 9, BROWN in view of MCINTYRE and BOL teaches the method of claim 1, the temporary support structure being rotatable about a vertical axis, and the method further including rotating the temporary support structure about the vertical axis as an additive manufacturing head deposits the material onto the form to manufacture the lip portion. (MCINTYRE, Figures 4-5 teach the support structure (30) and additive manufacturing head (34) of the method.  Paragraph 0043 teaches the workpiece is rotated while material (58) is applied to the surface and subsequently forms a feature on said surface.)  

As to claim 10, BROWN in view of MCINTYRE and BOL teaches the method of claim 1, the temporary support structure being tiltable about a horizontal axis, and the method further including tilting the temporary support structure about the horizontal axis as the additive manufacturing head deposits the material onto the form to manufacture the lip portion. (BOL, Figures 1A-1C teach a curved shaft (102) that tilts the worktable (104) during additive manufacture of the component.   One of ordinary skill would have been motivated to use this technique in order to account for weight and moment changes during the production of a curved object.  (BOL, Col. 3, Lines 48-50))

As to claim 11, BROWN in view of MCINTYRE and BOL teaches the method of claim 1, further including— manufacturing a third portion of the lip-cowl (BROWN, Figure 12 teaches a third portion (76 or 102) of the lip cowl structure.); positioning the third portion of the lip-cowl on the form (MCINTYRE, Paragraph 0049 and Figures 12 and 13 teach the addition of a part (40) to the cylinder (30) and joining the two by adding material (welding).); and manufacturing the lip portion of the lip-cowl using the additive manufacturing technique to deposit the material onto the form and over at least an area of the third portion of the lip-cowl positioned on the form, wherein the material subsequently hardens so that the first and third portions of the lip-cowl are connected. (BROWN, Col. 8, Lines 20-22 teach the addition of a third component to the lip or barrel portion prior to joining (which is Friction Stir Welding (FSW) in BROWN).  Using the joining method of MCINTYRE results in the additional component (bulkhead (102) of BROWN) being joined with additive manufacturing.)

As to claim 12, BROWN in view of MCINTYRE and BOL teaches the method of claim 11, the third portion of the lip-cowl being one or more stiffener elements. (BROWN, Figure 12 teaches one or more stiffener elements (102) added to the joint.)

As to claim 13, BROWN in view of MCINTYRE and BOL teaches the method of claim 11, the third portion of the lip-cowl being one or more connection elements positioned at an interface between the cowl and lip portions of the lip-cowl. (BROWN, Figure 12 teaches one or more stiffener elements (76) added to the joint.)

As to claim 14, BROWN in view of MCINTYRE and BOL teaches the method of claim 1, further including machining an area of the material deposited onto the form by an additive manufacturing head. (MCINTYRE, Paragraph 0044 teaches machining the material after material deposition.  Examiner is interpreting the claim to read as the additive manufacturing head being responsible for material deposition, not machining.)

As to claim 15, BROWN teaches a method of manufacturing an annular lip-cowl for an inlet of a nacelle (Figure 3 teaches an inlet (42) that includes a lip (50) and outer barrel (52) (that is interpreted as the “cowl”).), the annular lip-cowl including an annular lip portion and an annular cowl portion and having an interior surface and an exterior (Figures 3 and 4 teach the lip (50) and cowl (52) have an interior and exterior surface.), and the annular lip-cowl having no protruding fastener heads and no annularly-extending joints on the exterior surface (Figure 10 discloses a lack of protruding fastener heads and no annularly extending joints on the exterior surface of the joint.), the method comprising: manufacturing the annular cowl portion of the annular lip-cowl using a first manufacturing technique. (Col. 6, lines 54-59 teach the barrel section (interpreted as the cowl) is manufactured via various methods, including stretch forming.) BROWN discloses that the lip portion can be made by conventional manufacturing techniques and be different from the technique for the barrel/cowl. (Col. 6, Lines 38-44) and that the formation technique is not limited to the embodiments disclosed in the specification. (Col. 6, Lines 51-53)
BROWN does not explicitly disclose positioning the annular cowl of the annular lip-cowl on a temporary support structure configured as a form; manufacturing the annular lip portion of the annular lip-cowl using an additive manufacturing technique in which the temporary support structure is rotated about a vertical axis while one or more additive manufacturing head deposits a material onto the form and over at least an area of the annular cowl of the annular lip-cowl positioned on the temporary support structure, wherein the material subsequently hardens so that the annular cowl and annular lip portions of the annular lip-cowl are connected.
However, MCINTYRE teaches positioning the first portion (Figure 4, Item 30 is a cylindrical “first portion”.  Paragraph 0039 teaches the component is made from conventional metal forming techniques.) of an aircraft component (Paragraph 0002 teaches the method is for a cylindrical part for aerospace, which is analogous to a lip-cowl.) on a temporary support structure configured as a form (Figure 4 teaches a support structure (32) that conforms to the workpiece shape.); and manufacturing a second portion of the aircraft component using an additive manufacturing technique (Figure 5 teaches the additive manufacturing head (34) that uses an additive manufacturing technique to apply material (58) to the existing workpiece (30).) in which the temporary support structure is rotated about a vertical axis while one or more additive manufacturing head deposits a material onto the form and over at least an area of the first portion of the aircraft component (Figures 4-5 teach the support structure (30) and additive manufacturing head (34) of the method.  Paragraph 0043 teaches the workpiece is rotated while material (58) is applied to the surface and subsequently forms a feature on said surface.) positioned on the temporary support structure, wherein the material subsequently hardens so that the first and second portions of the aircraft component are connected.  (Paragraph 0038 teaches the material (58) hardens once applied.) Although the first portion and second portion of MCINTYRE are not an annular cowl and annular lip, BROWN teaches annular cowl and lip portions that are created separately.
One of ordinary skill would have been motivated to apply the known additive manufacturing technique of MCINTYRE to the lip formation method of BROWN in order to reduce waste during manufacturing and reduce labor times for making a finished part. (MCINTYRE, Paragraph 0035)
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known additive manufacturing technique of MCINTYRE to the lip formation method of BROWN because it has been 
BROWN in view of MCINTYRE does not explicitly disclose using additive manufacturing to develop portions of a lip-cowl and separating the annular lip-cowl from the support structure.
However, BOL teaches the formation of a lip-cowl structure using additive manufacturing to form the annular lip portion that joins to a first portion that has been manufactured previously. (Figure 2 and Col. 3, Lines 53-56 teach the use of AM to form a lipskin.  Figure 9 and Col. 5, Line 65-Col. 6, Lines 1-3 teach that the parts can be manufactured separately and that joints (tab features (900)) are formed between them.) and separating the annular lip-cowl from the support structure. (Figure 3 and Col. 4, Lines 13-15 teach that the components are removed from the build plate after creation, in that they are joined to the rest of the pieces to form the lip-cowl.)
One of ordinary skill would have been motivated to apply the known additive manufacturing lipskin process of BOL to the method of BROWN in view of MCINTYRE in order to achieve a high precision aero smoothness and complex contour demands of nacelle inlets. (BOL, Col. 7, Lines 18-20) 
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known additive manufacturing lipskin process of BOL to the method of BROWN in view of MCINTYRE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 16, BROWN in view of MCINTYRE and BOL teaches the method of claim 15, the annular cowl portion being manufactured from a different material than the annular lip portion. (BROWN, Col. 8, Lines 36-40 teach that the materials of the first and second portions can be different.)

As to claim 17, BROWN in view of MCINTYRE and BOL teaches the method of claim 15, further including— manufacturing a third portion of the lip-cowl (BROWN, Figure 12 teaches a third portion (76 or 102) of the lip cowl structure.); positioning the third portion of the lip-cowl on the form (MCINTYRE, Paragraph 0049 and Figures 12 and 13 teach the addition of a part (40) to the cylinder (30) and joining the two by adding material (welding).); and manufacturing the annular lip portion of the lip-cowl using the additive manufacturing technique to deposit the material onto the form and over at least an area of the third portion of the lip-cowl positioned on the form, wherein the material subsequently hardens so that the annular cowl and third portions of the lip-cowl are connected. (BROWN, Col. 8, Lines 20-22 teach the addition of a third component to the lip or barrel portion prior to joining (which is FSW in BROWN).  Using the joining method of MCINTYRE results in the additional component (bulkhead (102) of BROWN) being joined with additive manufacturing.)

As to claim 18, BROWN teaches method of manufacturing a lip-cowl for an inlet of a nacelle (Figure 3 teaches an inlet (42) that includes a lip (50) and outer barrel (52) (that is interpreted as the “cowl”).), the lip-cowl including an annular lip portion and an annular cowl portion and having an interior surface and an exterior surface (Figures 3 and 4 teach the lip (50) and cowl (52) have an interior and exterior surface.), and the annular lip-cowl having no protruding fastener heads and no annularly-extending joints on the exterior surface (Figure 10 discloses a lack of protruding fastener heads and no annularly extending joints on the exterior surface of the joint.) manufacturing  the annular cowl portion of the annular lip-cowl using a first manufacturing technique. (Col. 6, lines 54-59 teach the barrel section (interpreted as the cowl) is manufactured via various methods, including stretch forming.) BROWN discloses that the lip portion can be made by conventional manufacturing techniques and be different from the technique for the barrel/cowl. (Col. 6, Lines 38-44) and that the formation technique is not limited to the embodiments disclosed in the specification. (Col. 6, Lines 51-53); manufacturing a framework configured to physically support the annular lip-cowl; and attaching the framework to the interior surface of the annular lip-cowl. (Figure 12 teaches a framework (76) for physically supporting the lip cowl sections (50, 52) that is attached at the joint (98’).  Col. 8 Lines 14-22 teach the welding (attaching) of these components.) 
BROWN does not explicitly disclose positioning the annular cowl portion of the annular lip-cowl on a temporary support structure configured as a form; and manufacturing the annular lip portion of the annular lip-cowl using an additive manufacturing technique in which the temporary support structure is rotated about a vertical axis while one or more additive manufacturing heads deposit a material onto the form and over at least an area of the annular cowl portion of the annular lip-cowl positioned on the temporary support structure, wherein the material subsequently hardens so that the annular cowl and annular lip portions of the annular lip-cowl are connected.
However, MCINTYRE teaches positioning the first portion (Figure 4, Item 30 is a cylindrical “first portion”.  Paragraph 0039 teaches the component is made from conventional metal forming techniques.) of an aircraft component (Paragraph 0002 teaches the method is for a cylindrical part for aerospace, which is analogous to a lip-cowl.) on a temporary support structure configured as a form (Figure 4 teaches a support structure (32) that conforms to the workpiece shape.); and manufacturing a second portion of the aircraft component using an additive manufacturing technique (Figure 5 teaches the additive manufacturing head (34) that uses an additive manufacturing technique to apply material (58) to the existing workpiece (30).) in which the temporary support structure is rotated about a vertical axis while one or more additive manufacturing heads deposit a material onto the form and over at least an area of the first portion of the aircraft component (Figures 4-5 teach the support structure (30) and additive manufacturing head (34) of the method.  Paragraph 0043 teaches the workpiece is rotated while material (58) is applied to the surface and subsequently forms a feature on said surface.) positioned on the temporary support structure, wherein the material subsequently hardens so that the first and second portions of the aircraft component are connected.  (Paragraph 0038 teaches the material (58) hardens once applied.) Although the first portion and second portion of MCINTYRE are not an annular cowl and annular lip, BROWN teaches annular cowl and lip portions that are created separately.
One of ordinary skill would have been motivated to apply the known additive manufacturing technique of MCINTYRE to the lip formation method of BROWN in order (BROWN, Paragraph 0035)
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known additive manufacturing technique of MCINTYRE to the lip formation method of BROWN because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).
BROWN in view of MCINTYRE does not explicitly disclose using additive manufacturing to develop portions of a lip-cowl and separating the annular lip-cowl from the support structure.
However, BOL teaches the formation of a lip-cowl structure using additive manufacturing to form a second portion that joins to a first portion that has been manufactured previously. (Figure 2 and Col. 3, Lines 53-56 teach the use of AM to form a lipskin.  Figure 9 and Col. 5, Line 65-Col. 6, Lines 1-3 teach that the parts can be manufactured separately and that joints (tab features (900)) are formed between them.) and separating the annular lip-cowl from the support structure. (Figure 3 and Col. 4, Lines 13-15 teach that the components are removed from the build plate after creation, in that they are joined to the rest of the pieces to form the lip-cowl.)
One of ordinary skill would have been motivated to apply the known additive manufacturing lipskin process of BOL to the method of BROWN in view of MCINTYRE in order to achieve a high precision aero smoothness and complex contour demands of nacelle inlets. (BOL, Col. 7, Lines 18-20)
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known additive manufacturing lipskin process of BOL to the method of BROWN in view of MCINTYRE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 19, BROWN in view of MCINTYRE and BOL teaches the method of claim 18, the annular cowl portion being manufactured from a different material than the annular lip portion. (BROWN, Col. 8, Lines 36-40 teach that the materials of the first and second portions can be different.)

As to claim 20, BROWN in view of MCINTYRE and BOL teaches the method of claim 18, further including— manufacturing a third portion of the lip-cowl (BROWN, Figure 12 teaches a third portion (76 or 102) of the lip cowl structure.); positioning the third portion of the lip-cowl on the form (MCINTYRE, Paragraph 0049 and Figures 12 and 13 teach the addition of a part (40) to the cylinder (30) and joining the two by adding material (welding).); and manufacturing the annular lip portion of the lip-cowl using the additive manufacturing technique to deposit the material onto the form and over at least an area of the third portion of the lip-cowl positioned on the form, wherein the material subsequently hardens so that the annular cowl and third portions of the lip-cowl are connected. (BROWN, Col. 8, Lines 20-22 teach the addition of a third component to the lip or barrel portion prior to joining (which is FSW in BROWN).  Using the joining method of MCINTYRE results in the additional component (bulkhead (102) of BROWN) being joined with additive manufacturing.)

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over BROWN (US9845728) in view of MCINTYRE (US20200030926), and BOL (US10507548) as applied to claim 1 above, and further in view of WANG (US6912446)
As to claim 7, BROWN in view of MCINTYRE and BOL teaches the method of method of claim 1, wherein the temporary support structure has an upright orientation. (MCINTYRE, Paragraph 0040 teaches the cylinder (30) can be oriented upright.)
BROWN in view of MCINTYRE and BOL does not explicitly disclose an orientation where the lip portion is located above the cowl portion.
However, WANG teaches a turbine component support mechanism capable of rotation about an axis (similar to MCINTYRE) that allows the aircraft component to be oriented in any position relative to the surface of the platform, thus providing a teaching of orienting components on the worktable in various configurations when operating on aircraft components. (Col. 6, Lines 50-64 teach the orienting of the blade (8) in any position using securing means during operation of the measurement and machining system.)  This teaching obviates the orientation of the lip portion and cowl portion on the assembly structure.
One of ordinary skill in the art would have been motivated to apply the known securing and clamping technique of WANG to the lip-cowl creation method of BROWN (WANG, Col. 5, Lines 42-44 and Col. 7, Lines 1-2)
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known securing and clamping technique of WANG to the lip-cowl creation method of BROWN in view of MCINTYRE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).
As to claim 8, BROWN in view of MCINTYRE and BOL teaches the method of method of claim 1, wherein the temporary support structure has an upright orientation. (MCINTYRE, Paragraph 0040 teaches the cylinder (30) can be oriented upright.)
BROWN in view of MCINTYRE and BOL does not explicitly disclose an orientation where the lip portion is located below the cowl portion.
However, WANG teaches a turbine component support mechanism capable of rotation about an axis (similar to MCINTYRE) that allows the aircraft component to be oriented in any position relative to the surface of the platform, thus providing a teaching of orienting components on the worktable in various configurations when operating on aircraft components. (Col. 6, Lines 50-64 teach the orienting of the blade (8) in any position using securing means during operation of the measurement and machining system.)  This teaching obviates the orientation of the lip portion and cowl portion on the assembly structure.
One of ordinary skill in the art would have been motivated to apply the known securing and clamping technique of WANG to the lip-cowl creation method of BROWN (WANG, Col. 5, Lines 42-44 and Col. 7, Lines 1-2)
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known securing and clamping technique of WANG to the lip-cowl creation method of BROWN in view of MCINTYRE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).
Response to Arguments
Applicant's arguments filed 01 December 2020 have been fully considered but they are not persuasive.
As to applicant’s argument that (relating to BROWN) “Given that both manufacturing techniques form sheet metal, neither technique is or can be an additive manufacturing technique”, examiner agrees.  BROWN is not relied upon to teach any explicit additive manufacturing steps.  BROWN does disclose however that the two portions can be made from different manufacturing techniques known in the art.  (Col. 6, Lines 38-44)
As to applicant’s argument that (relating to MCINTYRE) “turntable and arms which hold the cylinder do not provide the claimed form for facilitating the additive manufacture of the lip portion”, Examiner respectfully disagrees.  Although disclosed in the Figures of the present application, the shape of the “form” is not claimed.  The support system of MCINTYRE is shaped to support the object being 
As to applicant’s argument that “Bol describes only manufacturing a combined lip and cowl as a single piece using an additive technique. Further, while Bol teaches making the lip-cowl in multiple radial segments, it does not disclose making an annular lip portion and an annular cowl portion using different techniques.”, examiner respectfully asserts that this argument is not commiserate in scope with the rejection.  Bol is not relied upon to teach making the lip and cowl portions using different techniques.
Applicant’s arguments taken as a whole appear to disparage that any one of the references cited in the rejection of claim 1 do not teach all of the limitations.  However, examiner relies upon each of BROWN, MCINTYRE, and BOL to teach steps/portions of the claimed process and is not asserting that any one reference teaches the claimed process as a whole.  BROWN is relied upon for a teaching of manufacturing the lip and cowl portions separately, MCINTYRE is relied upon for teaching mounting a pre-built component (that is annular (ring shaped)) on support structure and adding a second portion to it using additive manufacturing, and BOL teaches additively manufacturing the claimed portions of an annular lip cowl structure.  The similarities of structure/method in each of the references to the claimed invention provides evidence of their analogousness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited form.
SCHMITT (US10697075) teaches the use of temporary support structure to support a pre-build component while additive manufacturing techniques are utilized to add to the first component.  The build components are then moved away from the temporary support structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                            

/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        14 January 2021